Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-11) in the reply filed on 2/24/2021 is acknowledged.  The traversal is on the ground(s) that both Invention I and II are directed to an image pixel having the first and second transistors which are different definitions of the same disclosed subject matter and not directed to distinct inventions.  This is found persuasive and therefore the restriction requirement for Invention I and II is withdrawn.  
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/24/2021.  The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/0131143 ("Andreou").
Regarding claim 1, Andreou discloses an image pixel, comprising: 
a single-photon avalanche diode (D1, Fig. 15) coupled between first (HV+, Fig. 15) and second supply voltage terminals (GND, Fig. 15); 
a first reset path coupling the single-photon avalanche diode to the second supply voltage terminal (transistors M1 and M2 coupled in series between D1 and GND form a first reset path, Fig. 15); and 
a second reset path coupling the single-photon avalanche diode to the second supply voltage terminal (transistor M3 coupled between D1 and GND forms a second reset path in parallel to the first reset path, Fig. 15).
Regarding claim 2, Andreou discloses the image pixel defined in claim 1, wherein the first supply voltage terminal is configured to provide a positive supply voltage (HV+, Fig. 15) and the second supply voltage terminal is configured to provide a grounding voltage (GND, Fig. 15).
Regarding claim 3, Andreou discloses the image pixel defined in claim 2, wherein the single-photon avalanche diode (D1, Fig. 15) has a first terminal coupled to the first supply voltage terminal (HV+, Fig. 15) and a second terminal that is coupled to a node (anode of D1, Fig. 15) and wherein first and second transistors (M1 and M3, Fig. 15) are coupled in parallel between the node and the second supply voltage terminal (transistors M1 and M3 coupled in parallel between the anode of D1 and GND, Fig. 15).
Regarding claim 4, Andreou discloses the image pixel defined in claim 2, further comprising: 
a first transistor coupled along the first reset path (M1, Fig. 15); and 
a second transistor coupled along the second reset path (M3, Fig. 15).
Regarding claim 12, Andreou discloses a semiconductor device comprising: 
a pixel that includes: 
a single-photon avalanche diode (D1, Fig. 15) having a first terminal coupled a supply voltage terminal (HV+, Fig. 15) and a second terminal coupled to a node (A, Fig. 15), wherein the node is pulled up to a first voltage in response to an incident photon (paragraph [0135]: “The presence of a photon and the ensuing avalanche may create a current in the SPAD that pulls up node A”); 
a first transistor (M1, Fig. 15) that is coupled to the node (A, Fig. 15) and that is operable to pull down the node to a second voltage (GND, Fig. 15); and 
a second transistor (M3, Fig. 15) that is coupled to the node and that is operable to pull down the node to the second voltage (paragraph [0135]: “…by pulling node A to GND using transistor M3”).
Regarding claim 13, Andreou discloses the semiconductor device defined in claim 12, wherein the pixel includes a third transistor (M2, Fig. 15) coupled in series with the first transistor (M1, Fig. 15), and wherein the first and third transistors (M1, M2, Fig. 15) are operable to pull down the node to the second voltage (GND, Fig. 15).
Claims 1-4 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2015/0285625 ("Deane").
Regarding claim 1, Deane discloses an image pixel, comprising: 
a single-photon avalanche diode (145, Fig. 2) coupled between first (not labeled, Fig. 2) and second supply voltage terminals (ground, Fig. 2); 
a first reset path coupling the single-photon avalanche diode to the second supply voltage terminal (two transistors coupled in series between resistor 220 and ground form a first reset path, Fig. 2); and 
a second reset path coupling the single-photon avalanche diode to the second supply voltage terminal (a transistor coupled between resistor 220 and ground forms a second reset path in parallel to the first reset path, Fig. 2).
Regarding claim 2, Deane discloses the image pixel defined in claim 1, wherein the first supply voltage terminal is configured to provide a positive supply voltage (not labeled, Fig. 2) and the second supply voltage terminal is configured to provide a grounding voltage (ground, Fig. 2).
Regarding claim 3, Deane discloses the image pixel defined in claim 2, wherein the single-photon avalanche diode (145, Fig. 2) has a first terminal coupled to the first supply voltage terminal (Fig. 2) and a second terminal that is coupled to a node (node after resistor 220, Fig. 2) and wherein first and second transistors (Fig. 2) are coupled in parallel between the node and the second supply voltage terminal (transistor with control signal “WL en” and transistor with control signal coming from circuit 230 are coupled in parallel between the node and ground, Fig. 2).
Regarding claim 4, Deane discloses the image pixel defined in claim 2, further comprising: 

a second transistor coupled along the second reset path (transistor with control signal coming from circuit 230, Fig. 2).
Regarding claim 12, Deane discloses a semiconductor device comprising: 
a pixel that includes: 
a single-photon avalanche diode (145, Fig. 2) having a first terminal coupled a supply voltage terminal (not labeled, Fig. 2) and a second terminal coupled to a node (node after resistor 220, Fig. 2), wherein the node is pulled up to a first voltage in response to an incident photon (Fig. 2); 
a first transistor (transistor with control signal “WL en,” Fig. 2) that is coupled to the node (node after resistor 220, Fig. 2) and that is operable to pull down the node to a second voltage (Fig. 2); and 
a second transistor (transistor with control signal coming from circuit 230, Fig. 2) that is coupled to the node (node after resistor 220, Fig. 2) and that is operable to pull down the node to the second voltage (Fig. 2).
Regarding claim 13, Deane discloses the semiconductor device defined in claim 12, wherein the pixel includes a third transistor (transistor with control signal “BL en,” Fig. 2) coupled in series with the first transistor (transistor with control signal “WL en,” Fig. 2), and wherein the first and third transistors are operable to pull down the node to the second voltage (ground, Fig. 2).
Regarding claim 14, Deane discloses the semiconductor device defined in claim 13, wherein the pixel includes: readout circuitry coupled to the node (Fig. 2); and delay circuitry (225, Fig. 2) interposed between the node and the readout circuitry (Fig. 2).
Allowable Subject Matter
Claims 5-11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The SPAD pixel as claimed, more specifically in combination with: a logic circuitry that is configured to generate control signals for the first and second transistors based on signals received from the input of the delay circuitry and the output of the buffer circuitry, and a pull down transistor coupling an output of the delay circuit to ground that is enabled when the pixel is inactive, is not disclosed or made obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878